DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 1/27/2022 in which claims 1, 14, 18, and 21-22 have been amended.  Thus, the claims 1-22 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing an error score for the taxpayer’s previously filed tax return based on a taxpayer’s response to the questionnaire without significantly more. 
Examiner has identified claim 14 as the claim that represents the claimed invention presented in independent claims 1 and 14.
Claim 14 is directed to a system, which is one of the statutory categories of invention (Step 1: YES).
data store storing tax-related data known to be associated with erroneous returns; a prediction engine comprising: a statistical analyzer, operable to – obtain historical tax return data from the tax-related data associated with the erroneous returns comprising a plurality of correct and incorrect tax returns comprising a plurality of tax-data items, wherein each correct and incorrect tax return comprises a plurality of tax data items; analyzing the historical tax return data to determine binary of tax data items; analyzing the historical tax return data to determine binary indicators indicative of errors in the historical tax return data; generating a plurality of questions based on the binary indicators; generate, using computer-assisted multivariate analysis, the questionnaire based on the historical tax return data and the binary indicators, the questionnaire comprising the plurality of questions determined by the multivariate analysis to be predictive of a likelihood of an error in a taxpayer’s previously filed tax return, wherein the likelihood of the error is reduced to a binary indicator by comparing the likelihood of the error to a threshold value, wherein the plurality of questions are based on the binary indicators and binary inputs are to a user for response via a user interface; an error score calculator associated with the questionnaire; determine correction values associated with the indicators; and reduce a set of questions to be included in the questionnaire based on the correction values; at least one display operable to display the questionnaire comprising the reduced set of questions and an output of the prediction engine, wherein at least one question is presented by the questionnaire requesting a binary input, wherein the at least one question is based on the binary indicator determined from the historical tax return data, wherein at least a portion of the questionnaire is automatically completed based at least in part on the taxpayer’s previously filed tax return; an input device, operable to receive a user’s responses at the binary inputs to the questionnaire and pass the user’s responses to the error score calculator; and wherein the error score calculator calculates the error score based on the user’s responses to the questionnaire.  These limitations describe the abstract idea of providing an error score for the taxpayer’s previously filed tax return based Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitation of data store, a prediction engine, a statistical analyzer, a computer-assisted multivariate analysis, a user interface, automatically feature (by a computer), and one display result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of data store, a prediction engine, a statistical analyzer, and a computer-assisted multivariate analysis, a user interface, automatically feature (by a computer), and one display are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations of storing a first set of tax-related data known to be associated with erroneous returns; receive data from the data store are a form of insignificant extra-solution activity. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 14 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 14 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a data store, a prediction engine, a statistical analyzer, and a computer-assisted multivariate analysis, a user interface, automatically feature (by a computer), and one display are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations of storing a first set of tax-related data known to be associated with erroneous returns; Step 2B: NO).  Thus, the claim 14 is not patent eligible.
Similar arguments can be extended to other independent claim 1 and hence the claim 1 is rejected on similar grounds as claim 14.
Dependent claims 2-13 and 15-17 further define the abstract idea that is present in their respective independent claims 1 and 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-17 are not patent-eligible.
Claims 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of providing an error score for the taxpayer’s previously filed tax return based on a taxpayer’s response to the questionnaire without significantly more. 
Examiner has identified claim 18 as the claim that represents the claimed invention presented in independent claims 18 and 21-22.
Claim 18 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 18 recites a series of steps, e.g., receiving tax-related data associated with a plurality of erroneous tax returns; analyzing the tax-related data and determining a plurality of indicators indicating a likelihood of an error in an associated tax return, wherein each indicator of the plurality of indicators is indicative of a tax error associated with particular inputs of the tax-related data; generating a tax-related data error score associates with the tax-related data based on the plurality of indicators; generating, by a prediction engine and using computer-assisted multivariate analysis, the questionnaire based on at least a portion of the plurality of indicators and an error score calculator associated with the questionnaire, the questionnaire comprising a plurality of questions determined by the multivariate analysis to be predictive of the likelihood of the error in a previously filed tax return, wherein the likelihood of the error is reduced to binary indicators by comparing the likelihood of the error to a threshold value, wherein the plurality of questions are based on the binary indicators and binary inputs are presented to a user for response via a user interface; determine correction values associated with the indicators; and reduce a set of questions to be included in the questionnaire based on the correction values; presenting the questionnaire comprising the reduced set of questions to the user; presenting at least one question by the questionnaire requesting a binary input, wherein the at least one question is based on the binary indicators determined from the tax-related data,  wherein at least a portion of the questionnaire is automatically completed based at least in part on the previously filed tax return; receiving the tax-related data from the user via the binary inputs responsive to the questionnaire; passing the tax-related data received from the user to the prediction engine; receiving from the prediction engine, the error score for a tax return associated with the tax-related data received from the user; and presenting to the user a recommendation as to preparing an amended return based on the error score.  These limitations describe the abstract idea of providing an error score for the taxpayer’s previously filed tax return based on a taxpayer’s response to the questionnaire, which may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions), and hence the claim recites an abstract idea.  The prediction engine, computer-assisted multivariate analysis, a user interface, and automatically feature (by a computer) limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 18 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of prediction engine, a computer-assisted multivariate analysis, a user interface, and automatically feature (by a computer) result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of prediction engine, a computer-assisted multivariate analysis, a user interface, and automatically feature (by a computer) are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation of receiving continuous tax-related data associated with a plurality of erroneous tax returns is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 18 is directed to an abstract idea (Step 2A-Prong 2: NO).
The claim 18 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a prediction engine, a computer-assisted multivariate analysis, a user interface, and automatically feature (by a computer) are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.  The receiving tax-related data associated with a plurality of erroneous tax returns is a form of insignificant extra-solution activity and should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.  The specification in [0005], [0022], [0028] describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 18 is not patent eligible.
Similar arguments can be extended to other independent claims 21-22 and hence the claims 21-22 are rejected on similar grounds as claim 18.
Dependent claims 19-20 further define the abstract idea that is present in their respective independent claim 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 18-22 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 1/27/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-22 under 35 U.S.C. 101, Applicant states that the claims are not directed to an abstract idea.  Independent claim 1 recites limitations that provide for the functionality of generating a reduced amount of data for display by the user interface.  The disclosure is directed to reducing effort in preparing, or repreparing, tax documents.  Applicant also states that reducing a number of questions presented to the user creates a more efficient user interface than generating a set predetermined number of questions associated with a particular category of tax filing.  As such, a new and more efficient system is produced.
Examiner respectfully disagrees and notes that reducing a number of questions present to the user based on correction values is recited at a high level of generality and there is no technology involved in reducing a set of questions.  As such, the limitation of reducing a set of questions based on the correction values is an abstract concept and there is no technical improvement as a result of this.  If there is an improvement, it is to an abstract concept and not to technology.  Presenting specific questions to obtain necessary information may help in preparing the tax return in an efficient manner.  Presenting specific questions may result from an improvement to an abstract concept which is not sufficient to integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.   
With respect to Applicant’s arguments regarding the claims include limitations that integrates the abstract idea into a practical application, Examiner notes that reducing a number of questions is an abstract concept and does not result in improvement to a user interface.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding the claims are not well-known, routine, and conventional, Examiner notes that generating questionnaire based on reduced data sets is an abstract idea and thus cannot furnish an inventive concept under Step 2B (see MPEP 2106.05(I)).  The additional limitations are merely applying the abstract idea and thus do not amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693